Keith, P.
(concurring) :
There is one point involved in this case upon which I wish to state my position.
*281I do not doubt that it was competent for the state to create a commission and confer upon it executive, legislative and judicial functions without trenching upon any provision of the constitution of the United States; but the commission, in the exercise of those powers, must acquire jurisdiction over the parties to be affected by its action by due process of law, and conform its proceedings to the law of the land. When, in the exercise of its legislative functions, it has in obedience to the law of the state summoned persons, natural or artificial, before it to protect their rights, it has done what is not required to be done by the Fourteenth Amendment to the United States constitution, and what it might have omitted to do, so far as that instrument is concerned; but when it comes to enforce its rules and regulations, and to adjudge the penalties for their violation, a stage has been reached at which the Fourteenth Amendment throws its aegis over the litigant, who must be summoned to appear and permitted to defend in accordance with the law of the land, and this right to be summoned to answer is not satisfied by the antecedent summons and appearance before the commission at a time when the adoption of the rule or regulation was under consideration. The commission may exercise legislative and judicial functions, but cannot confuse and blend them in one procedure, but when considering the adoption of a regulation is in the exercise of one department or head of its •authority, and when passing upon the violation of such regulation is exercising a wholly separate function, and is to be controlled by wholly different considerations in order to meet the requirements of due process of law, and to adjudicate rights in ¡accordance with the law of the land.

Reversed.